Title: From Thomas Jefferson to Calonne, 7 January 1787
From: Jefferson, Thomas
To: Calonne, Charles Alexandre de



[Sir]
Paris Jan. 7. 1787.

I had the honour on the 2d. of November last to acknowlege the receipt of your Excellency’s letter of October the 22d. wherein you were so good as to communicate to me the arrangements which the king had been pleased to make for the encouragement of the commerce of the United states of America with his subjects. I immediately made known the same to the Agents of the United States in the several seaports of this kingdom, that they might give information thereof to the persons concerned in that commerce. Unacquainted with the forms in which his Majesty usually declares his will in cases of this kind, and the manner in which it is communicated to the Officers of the customs at the seaports, I am unable to answer those agents who inform me that the officers of the customs and farms do not as yet consider themselves bound to conform to the new regulations. I take the liberty therefore of sollicking your Excellency’s interposition for the issuing such orders as may be necessary for carrying into effect the gracious intentions of the king, and of repeating the assurance of those sentiments of perfect respect and esteem with which I have the honour to be your Excellency’s most obedient & most humble servant,

Th: Jefferson

